DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 
Applicants' arguments filed on 5/28/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-7, 38-43, 45-48 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7 to a labeled polymerase, in the paper of 10/7/2019, is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4-7, 38-43, 45-48 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huang WO 2010/068884.
This rejection was stated in the previous office actions as it applied to previous claims 1, 2, 4-7, 38-43, 45-48.  In response applicants have again not amended the claims, but rather continue to traverse the rejection as it applies to the previous claims.  For applicants convenience the original rejection is repeated herein.
Huang teaches methods and systems for direct sequencing of single DNA molecules.  Huang teaches compositions and DNA polymerases for use in the methods of direct sequencing of DNA molecules.  Included in the disclosure of Huang is a labeled DNA polymerase wherein said DNA polymerase comprises at least one FRET donor and at least one FRET acceptor positioned on the DNA polymerase so that a distinct FRET signal is generated for each different nucleotide incorporated into the new DNA strand by the DNA polymerase (see Examples 1 and 2, claims 1-13 and supporting text).  Huang teaches that the FRET donor and acceptor both comprise a fluorescent molecule (e.g., an organic dye molecule)(see paragraphs [0105]).  Huang teaches that the donor and acceptor can be independently selected from the group consisting of fluorescein, cyanine, rhodamine, and the Alexa series of dyes and the Atto 6) photons before they are photobleached.  Huang further teach that the FRET donor and acceptor do not interfere with the activity of the DNA polymerase.  Huang further teach that the polymerase can be attached to biotin or avidin and avidin or biotin fixed on the substrate to effect binding.  Huang et al. further teach that multiple FRET pairs or networks placed at strategic residues on the polymerase can be used to monitor conformational changes in real time (10 times faster than the rate of DNA synthesis).  Huang teach that these sensors can provide multi-parametric information about the dynamic structure of the polymerase, which in tum can provide a unique signature for each base type incorporated. Huang teach that Chemical modifications such as methylation on the template DNA can also be detected according to the disclosed methods.  Huang further teach that in some embodiments, the labeled DNA polymerase comprises more than one FRET donor, FRET acceptor, or FRET pair (FRET donor and acceptor).  For example, a FRET network can be designed where a single FRET donor excites at least two FRET acceptors that are each in close proximity to the FRET donor. In some embodiments, each FRET pair has a different set of labels.
Applicants Response:
Applicants traverse the rejection by summarizing applicant’s interpreted requirement of the claims.  Applicants submit that each of the claims require at least a polymerase linked to at least two fluorescent dye labels to form a labeled polymerase conjugate, ... wherein the conjugate has polymerase activity, wherein the polymerase activity is at least about 80% relative to the polymerase activity of the unconjugated 4 photons before irreversibly photobleaching and wherein the labeled polymerase conjugate does not comprise a labeled nucleotide, however, the polymerase conjugate is capable of binding a labeled nucleotide under conditions where the polymerase conjugate catalyzes incorporation of the labeled nucleotide into a nucleic acid, and the labeled polymerase emits, or induces the emission of a signal with a labeled nucleotide bound to an active site of the polymerase indicative of such nucleotide incorporation. 
Applicant submits the disclosure of Huang is nothing more than an invitation to experiment based on crystal structure data of the exo-Phi29 DNA polymerase and that beyond the exemplified structural information, Huang merely provides nothing more than prophetic description of examples of how one might prepare a polymerase linked to a fluorescent dye label, experimentally find whether a polymerase linked to one or more fluorescent dye labels would retain any polymerase activity and/or whether any such conjugate would or could be capable of binding labeled nucleotide; and no support for incorporation of labeled nucleotide into a nucleic acid or inducing emission of a signal indicative of incorporation.  Applicant submits the disclosure of Huang is completely prophetic with regard to any polymerase linked to at least two fluorescent dye labels and no teaching or showing of Huang provides any improved properties of such conjugates. 
Applicant submits it was not clear before the provided invention that one could make incorporations of at least two fluorescent dye labels to form a labeled polymerase conjugate and resolve sufficient enzyme activity so as to5 provide effective sequencing 
Applicants submit that the Examiner maintains that one skilled in the art is knowledgeable and could determine, based on a high skill, the characteristics of enzymes.  Applicants submit that such an assertion is not sufficient to establish an anticipatory disclosure. Applicants submit that It is well known and understood that incorporation of modifications into enzymes can change the kinetics and properties of enzymes. Applicants submit that complex enzymes such as polymerases may result in one or more changed properties as a result of incorporated modifications.  Applicants submit that it was not clear before the provided invention that one could make such incorporations and resolve sufficient enzyme activity so as to provide effective sequencing results. Applicants submit that it was (and still is) well known in the art that any adjustments to the polymerase, would likely have implications on one or more properties of the enzyme. Applicants submit that as such, one could not assume that any particular activity would be inherent. Applicants submit that that one skilled in the art 
Applicant continue to submit that the Examiner asserts that Huang teaches the provided conjugate emits at least 106 photons before photobleaching.   Applicant submits however, such reference disclosure in Huang, like that in Korlach discussed in the prior response, was to naked fluorophores (i.e., unconjugated high performing dye molecules).  Applicant submits there is no disclosure or suggestion of characteristics of fluorphore conjugated polymerase, and there is absolutely no teaching or suggestion anywhere in the disclosure of Huang that provided conjugates would emit any amount of photons and/or have any characteristics relating to photobleaching.  
Applicants arguments are acknowledged and have been carefully considered, however, are not found persuasive for the reasons previously stated and for those reasons repeated herein.
Applicant’s summary of the claims is acknowledged.  Applicants submission that the disclosure of Huang is nothing more than an invitation to experiment based on crystal structure data of the exo-Phi29 DNA polymerase and that beyond the exemplified structural information, Huang merely provides nothing more than prophetic description of examples of how one might prepare a polymerase linked to a fluorescent dye label is not found persuasive without specifics of how applicants submitted prophetic description of examples fails to anticipate applicants claims.  While a teaching may not be an actual working example, a prophetic example, may describe an 
In response to applicants submission that the disclosure of Huang is completely prophetic with regard to any polymerase linked to at least two fluorescent dye labels and no teaching or showing of Huang provides any improved properties of such conjugates, this is not found persuasive on the basis that the teaching of Huang, prophetic or not, anticipates the current claims.  As previously stated, Huang teaches methods and systems for direct sequencing of single DNA molecules.  Huang teaches compositions and DNA polymerases for use in the methods of direct sequencing of DNA molecules.  Included in the disclosure of Huang is a labeled phi-29 DNA polymerase wherein said DNA polymerase comprises at least one FRET donor and at least one FRET acceptor positioned on the DNA polymerase so that a distinct FRET signal is generated for each different nucleotide incorporated into the new DNA strand by the DNA polymerase (see Examples 1 and 2, claims 1-13 and supporting text).  Huang teach that the FRET donor and FRET acceptor dyes may be positioned at specific amino acid positions listed in Table 1 at page 41 and 42. Huang teaches that the FRET donor and acceptor both comprise a fluorescent molecule (e.g., an organic dye molecule)(see paragraphs [0105]).  Huang teaches that the donor and acceptor can be independently selected from the group consisting of fluorescein, cyanine, rhodamine, and the Alexa series of dyes and the Atto series of dyes (Atto-Tec GmbH).  The design and production of labeled phi-29 polymerase is provided in Examples 1 and 2 of Huang.  Huang teaches the use of the above labeled DNA polymerases in real time DNA 
In response to applicants submission that it was not clear before the provided invention that one could make incorporations of at least two fluorescent dye labels to form a  labeled polymerase conjugate and resolve sufficient enzyme activity so as to5 provide effective sequencing results, this is not found persuasive as Huang teach doing this in examples 3 and 4.   In response to applicants submission that the polymerase activity of an enzyme is simply not a characteristic that one of skill in the art would assume nor could know from the disclosure of Huang, this is not found persuasive on the basis that the level of skill in the art is high that the level of activity can be determined.  Huang et al. teach that in some embodiments, the FRET donor and acceptor do not interfere with the activity of the DNA polymerase (paragraph [0009]).  In response to applicants submission that not one working example is provided in Huang that demonstrates any acting polymerase conjugate, nor any activity, as stated above, the presence of a working example is not a requirement of the disclosure.  In response to applicants submission that it was well known in the art that any adjustments to the polymerase, particularly within range of the active site as Huang suggests, would likely have implications on one or more properties of the enzyme, this is acknowledged as stated above Huang teaches that in some embodiments, the FRET donor and acceptor do not interfere with the activity of the DNA polymerase (paragraph [0009]).  Huang also teaches that one of skill will recognize that additional modifications can be made to the polymerases of the present invention without diminishing their biological activity.  
E375C, K240C, Mutant E375C,R236C, Mutant E375C,K553C Mutant E375C,K547C and Mutant E375C, E544C with distance changes (Ropen-Rclosed) of 6.92A, 6.70 A, 6.37 A, 7.02 A and 6.97 A. 40 Huang teaches those sites that are fully-solvent accessible and have good orientation for simple and high-yield labeling are marked with a star in Figure 10.  Huang teaches to prevent significant structural perturbation and loss of polymerase activity, the key residues essential for structural and functional integrity of the polymerase are not -included.
In response to applicants submission that the Examiners prior assertion that Huang teaches the provided conjugate emits at least 106 photons before photobleaching is in error based on applicants submission that this teaching was to naked fluorophores (i.e., unconjugated high performing dye molecules) and applicants submission that there is no disclosure or suggestion of characteristics of fluorphore conjugated polymerase, or teaching that provided conjugates would emit any amount of photons and/or have any characteristics relating to photobleaching, applicants argument is not found persuasive for the following reasons.  As previously stated, Huang teaches a labeled DNA polymerase wherein said DNA polymerase comprises at least one FRET donor and at least one FRET acceptor positioned on the DNA polymerase so that a distinct FRET signal is generated for each different nucleotide incorporated into the new 6) photons before they are eventually photobleached.  Huang further teach that dye molecules with very good photostability are highly desirable and that proper steps can be taken to prevent photobleaching, such as removal of oxygen.  Thus if most organic dye molecules can be excited to emit 106 photons before photobleaching, even if naked, one of skill would know that those same organic dyes, as a conjugate could be excited to at least emit 104 photons before they are irreversibly photobleached.  This is a 100 fold decrease in the level of 1-3 million (106) photons emission (106) before the naked organic dyes are eventually photobleached.
In response to applicants submission that the Examiner’s maintenance that one skilled in the art is knowledgeable and could determine, based on a high skill, the characteristics of enzymes is not sufficient to establish an anticipatory disclosure, this is argument is not persuasive absent evidence as to specific flaws of the previously stated argument and logic.  Applicant’s submission that it is well known and understood that incorporation of modifications into enzymes can change the kinetics and properties of enzymes and that complex enzymes such as polymerases may result in one or more changed properties as a result of incorporated modifications are found nonpersuasive 
Thus the rejection is maintained for the reasons previously made of record and for those reasons repeated herein.
Thus claim(s) 1, 2, 4-7, 38-43, 45-48 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huang WO 2010/068884.

Remarks
No claim is allowable.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
8/19/2021


/Richard G Hutson/
Primary Examiner, Art Unit 1652